Case 2:18-cr-20784-PDB-APP ECF No. 15 filed 03/05/19 PagelD.45 Page 1 of 21

ORIGINAL

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

United States of America,

Plaintiff,
Vv.

D-1 Carlton O. Bankhead,
A/K/A, “Tank,”

Defendant.

 

No. 18-CR-20784
Hon, Paul D. Borman

Offense(s):
18 U.S.C. § 1343 (Wire Fraud)

18 U.S.C. § 1028A(a)(1)
(Aggravated Identity Theft)

Maximum Terms of Imprisonment:
Count 5: 20 years' imprisonment

Count 28: 2 years' imprisonment,
mandatory and consecutive to any other
sentence

Maximum Fines:
Count 5: $250,000
Count 28: $250,000

Supervised Release:
Count 5: Up to 3 years
Count 28: Up to | year

Rule 11 Plea Agreement

Pursuant to Rule 11 of the Federal Rules of Criminal Procedure, defendant

Carlton O. Bankhead, a/k/a, “Tank,” and the government agree as follows:
Case 2:18-cr-20784-PDB-APP ECF No. 15 filed 03/05/19 PagelD.46 Page 2 of 21

l. Guilty Plea
A. Count(s) of Conviction

Defendant will enter a plea of guilty to Counts Five and Twenty-Eight of the
Indictment, which charge him with wire fraud and aggravated identity theft, in
violation of 18 U.S.C. § 1343 and 18 U.S.C. § 1028A(a)(1).

B. Elements of Offense(s)

The elements of Count Five (Wire Fraud) are as follows:

(1) The defendant devised a scheme to defraud or to obtain money or
property by materially false or fraudulent pretenses, representations or
promises;

(2) The defendant acted with the intent to defraud;

(3) In advancing, furthering, or carrying out the scheme, the defendant
caused the transmission of any writing, signal, or sound of some kind
by means of a wire, radio, or television communication in interstate
commerce.

The elements of Count Twenty-Eight (Aggravated Identity Theft) are as
follows:

(1) The defendant knowingly possessed or used, without lawful
authority, the means of identification of another person;

(2) The defendant’s possession or use of such means of identification
Case 2:18-cr-20784-PDB-APP ECF No. 15 filed 03/05/19 PagelD.47 Page 3 of 21

of another person was during and in relation to a felony enumerated in
§ 1028(A)(c), that felony being wire fraud in violation of 18 U.S.C. §
1343.

C. Factual Basis for Guilty Plea

The following facts are a sufficient and accurate basis for defendant’s guilty
plea(s):

From at least on or about November 2016 and continuing until at least on or
about November 2017, in the Eastern District of Michigan and elsewhere,
CALRTON BANKHEAD devised a scheme to defraud and to obtain money or
property by materially false or fraudulent pretenses, representations and promises.

As part of the scheme, BANKHEAD obtained credit card and debit card
information relating to accounts in the names of other persons. BANKHEAD
obtained this information without the authorization of those other persons.
BANKHEAD used the credit and debit card information relating to accounts in the
names of other persons to obtain things of value and to attempt to obtain things of
value. BANKHEAD used, and attempted to use, this credit and debit card
information without the authorization of the true account holders. In doing so,
BANKHEAD fraudulently misrepresented that he had authority to engage in the

transactions that he was conducting and attempting to conduct.
Case 2:18-cr-20784-PDB-APP ECF No. 15 filed 03/05/19 PagelD.48 Page 4 of 21

BANKHEAD misrepresented and concealed his true identity while using the
credit and debit card information relating to accounts in the names of other persons.

BANKHEAD took possession, and attempted to take possession, of
fraudulently-acquired things of value and caused others to take possession of
fraudulently-acquired things of value and to attempt to take possession of such
items.

BANKHEAD caused fraudulently-acquired things of value to be re-sold and
obtained the proceeds of such sales. BANKHEAD also caused sales of such items
to be attempted.

In executing his scheme to defraud, BANKHEAD knowingly possessed and
used, without lawful authority, the means of identification of other persons.

BANKHEAD acknowledges that he engaged in the above-described conduct
with the intent to defraud. BANKHEAD also acknowledges that, in furtherance of
the above-describe scheme, he caused to be transmitted, by means of wire
communication in interstate commerce, signals and sounds.

BANKHEAD specifically acknowledges that in executing his scheme to
defraud, on January 16, 2017, he used a Visa credit card account number ending in
1933 to engage in a fraudulent purchase from the Alma Tire Company, in Alma,
Michigan, in the amount of $4070.40. BANKHEAD made this purchase without

the authorization of the true account holder and without lawful authorization.
Case 2:18-cr-20784-PDB-APP ECF No. 15 filed 03/05/19 PagelD.49 Page 5 of 21

BANKHEAD fraudulently misrepresented that he had authority to engage in the
transaction. BANKHEAD acknowledges that this credit card number was a means
of identification of another person. BANKHEAD also acknowledges that he
engaged in this transaction with the intent to defraud and that the transaction caused
signals and sounds to be transmitted by means of wire communication in interstate
commerce.
2. Sentencing Guidelines
A. Standard of Proof
The Court will find sentencing factors by a preponderance of the evidence.
B. Agreed Guideline Range
There are no sentencing guideline disputes. Except as provided below, the
defendant’s guideline range is 33-41 months’ imprisonment + 24 months’
imprisonment (57 - 65 months), as set forth on the attached worksheets. If the
Court finds:
1. That defendant’s criminal history category is higher than reflected
on the attached worksheets, or
2. that the offense level should be higher because, after pleading
guilty, defendant made any false statement to or withheld

information from his probation officer; otherwise demonstrated a
Case 2:18-cr-20784-PDB-APP ECF No. 15 filed 03/05/19 PagelD.50 Page 6 of 21

lack of acceptance of responsibility for his offense; or obstructed

justice or committed any crime,
and if any such finding results in a guideline range higher than 33-41 months’
imprisonment + 24 months’ imprisonment (57 - 65 months), the higher guideline
range becomes the agreed range. However, if the Court finds that defendant is a
career offender, an armed career criminal, or a repeat and dangerous sex offender as
defined under the sentencing guidelines or other federal law, and that finding is not
already reflected in the attached worksheets, this paragraph does not authorize a
corresponding increase in the agreed range.

Neither party may take a position concerning the applicable guidelines that is
different from any position of that party as reflected in the attached worksheets,
except as necessary to the Court’s determination regarding subsections 1) and 2),
above.

C. Relevant Conduct

BANKHEAD acknowledges that in engaging in the scheme to defraud
detailed above, he caused, and intended to cause, a total loss of $106,150.

3. Sentence
The Court will impose a sentence pursuant to 18 U.S.C. § 3553, and in doing

so must consider the sentencing guideline range.
Case 2:18-cr-20784-PDB-APP ECF No. 15 filed 03/05/19 PagelD.51 Page 7 of 21

A. Imprisonment

Pursuant to Federal Rule of Criminal Procedure 11(c)(1)(C) the sentence of
imprisonment in this case may not exceed the top of the sentencing guideline range
as determined by Paragraph 2B.

The Court must impose a two-year sentence of imprisonment on Count 28
(Aggravated Identity Theft) that runs consecutively to any other sentence of
imprisonment.

B. Supervised Release

A term of supervised release, if imposed, follows the term of imprisonment.
There is no agreement on supervised release. In other words, the Court may impose
any term of supervised release up to the statutory maximum term. The agreement
concerning imprisonment described above in Paragraph 3A does not apply to any
term of imprisonment that results from any later revocation of supervised release.

C. Special Assessment

Defendant will pay a special assessment of $200.00 at the time of sentencing.

D. ‘Fine

There is no agreement as to fines.

E. Restitution

The Court shall order restitution to every identifiable victim of defendant’s

offense and all other relevant conduct. The full amount of restitution in this case is
Case 2:18-cr-20784-PDB-APP ECF No. 15 filed 03/05/19 PagelD.52 Page 8 of 21

$90,282.66. BANKHEAD agrees to pay this amount to victims identified by the
Government.

F. Forfeiture

As part of this agreement, Defendant agrees to forfeit any proceeds derived
from his participation in the described wire fraud scheme under 18 U.S.C.

§ 981(a)(1)(C) together with 28 U.S.C. § 2461(c). Specifically, Defendant agrees to
the entry of a $90,282.66 forfeiture money judgment against him, in favor of the
United States. Defendant agrees that he personally obtained at least $90,282.66 as
proceeds derived from his wire fraud scheme.

Following entry of this Rule 11 Agreement, defendant agrees to the Court’s
prompt entry of one or more orders of forfeiture, including a Stipulated Preliminary
Order of Forfeiture for the agreed forfeiture money judgment.

Defendant agrees that the forfeiture money judgment may be satisfied from
any property owned by defendant or under his control. Defendant explicitly agrees
to the forfeiture of substitute assets under 21 U.S.C. § 853(p)(2) and waives and
relinquishes his right to oppose the forfeiture of substitute assets under 21 U.S.C.

§ 853(p)(1) or otherwise.

Defendant knowingly, voluntarily, and intelligently waives all constitutional

and statutory challenges in any form to any forfeiture carried out in accordance with

this plea agreement, on any grounds, including that the forfeiture constitutes an
Case 2:18-cr-20784-PDB-APP ECF No. 15 filed 03/05/19 PagelD.53 Page 9 of 21

excessive fine or punishment under the Excessive Fines Clause of the Eighth
Amendment.

Defendant acknowledges that he understands that forfeiture is part of the
sentence that may be imposed on him in this case and waives his right to challenge
any failure by the court to advise him of this, pursuant to Rule 11(b)(1)(J), or
otherwise, at the time his guilty plea is accepted.

Defendant further waives the requirements of Federal Rules of Criminal
Procedure 32.2 and 43(a) regarding notice of forfeiture in the charging instrument,
pronouncement of forfeiture at sentencing, and incorporation of forfeiture in the
judgment and waives any right he may have to request a jury determine forfeiture
under Rule 32.2(b)(5).

4, Use of Withdrawn Guilty Plea

If the Court allows defendant to withdraw his guilty plea for a “fair and just
reason” pursuant to Fed. R. Crim. P. 11(d)(2)(B), defendant waives his rights under
Fed. R. Evid. 410, and the government may use his guilty plea, any statement made
under oath at the change-of-plea hearing, and the factual basis statement in this plea
agreement, against him in any proceeding.

5. Other Charges
If the Court accepts this agreement, the government will dismiss all

remaining charges in this case. The government also agrees not bring additional
Case 2:18-cr-20784-PDB-APP ECF No. 15 filed 03/05/19 PagelD.54 Page 10 of 21

charges relating to any other acts of credit card fraud or identity theft of which the

government is aware as of December 28, 2018.

6. Each Party’s Right to Withdraw from This Agreement

‘The government may withdraw from this agreement if the Court finds the
correct guideline range to be different than is determined by Paragraph 2B.

Defendant may withdraw from this agreement, and may withdraw his guilty
plea, if the Court decides to impose a sentence higher than the maximum allowed
by Paragraph 3. This is the only reason for which defendant may withdraw from
this agreement. The Court shall advise defendant that if he does not withdraw his
guilty plea under this circumstance, the Court may impose a sentence greater than
the maximum allowed by Paragraph 3.
7. Appeal Waiver

The defendant waives any right he may have to appeal his conviction on any
grounds. If the defendant’s sentence of imprisonment does not exceed 65 months’
imprisonment, the defendant also waives any right he may have to appeal his
sentence on any grounds. If the defendant’s sentence of imprisonment is at least 57
months’ imprisonment, the government waives any right it may have to appeal the
defendant’s sentence.

This waiver does not bar filing a claim of ineffective assistance of counsel in

court.

-10-
Case 2:18-cr-20784-PDB-APP ECF No. 15 filed 03/05/19 PagelD.55 Page 11 of 21

8. Consequences of Withdrawal of Guilty Plea(s) or Vacation of
Conviction(s)

If defendant is allowed to withdraw his guilty plea(s) or if any conviction
entered pursuant to this agreement is vacated, the Court shall, on the government’s
request, reinstate any charges that were dismissed as part of this agreement. If
additional charges are filed against defendant within six months after the date the
order vacating defendant's conviction or allowing him to withdraw his guilty plea(s)
becomes final, which charges relate directly or indirectly to the conduct underlying
the guilty plea(s) or to any conduct reflected in the attached worksheets, defendant
waives his right to challenge the additional charges on the ground that they were not
filed in a timely manner, including any claim that they were filed after the
limitations period expired.

9. Collateral Consequences of Conviction

Defendant understands that his conviction(s) here may carry additional
consequences under federal and state law, including the potential loss of the right to
vote, right to carry a firearm, right to serve on a jury, and ability to hold certain
licenses or to be employed in certain fields. Defendant further understands that, if
he is not a native-born citizen of the United States, there may be adverse
immigration consequences resulting from conviction. These include possible
removal from the United States, denial of citizenship, denaturalization, denied

admission to the United States in the future and other possible consequences.

-ll-
Case 2:18-cr-20784-PDB-APP ECF No. 15 filed 03/05/19 PagelD.56 Page 12 of 21

Defendant understands that no one, including the defendant’s attorney or the Court,
can predict to a certainty the effect of defendant’s conviction on any of these
matters. Defendant nevertheless affirms that he chooses to plead guilty regardless of
any immigration consequences or other collateral consequences of his conviction.
10. Parties to Plea Agreement

Unless otherwise indicated, this agreement does not bind any government
agency except the United States Attorney’s Office for the Eastern District of
Michigan.
11. Scope of Plea Agreement

This agreement, which includes all documents that it explicitly incorporates,
is the complete agreement between the parties. This agreement supersedes all other
promises, representations, understandings and agreements between the parties
concerning the subject matter of this plea agreement that were made at any time
before the guilty plea is entered in court. Thus, no oral or written promises made by
the government to defendant or to the attorney for the defendant at any time before
defendant pleads guilty are binding except to the extent they have been explicitly
incorporated into this agreement.

Notwithstanding the previous paragraph, if defendant has entered into a

proffer agreement in writing or a cooperation agreement in writing with the

-12-
{nv

Case 2:18-cr-20784-PDB-APP ECF No. 15 filed 03/05/19 PagelD.57 Page 13 of 21

government, this plea agreement does not supersede or abrogate the terms of any
such prior written agreement.

This agreement also does not prevent any civil or administrative actions
against defendant, or any forfeiture claim against any property, by the United States
or any other party.

12. Acceptance of Agreement by Defendant

This plea offer expires unless it has been received, fully signed, in the Office
of the United States Attorney by 5:00 P.M. on 01/08/2019. The government
reserves the right to modify or revoke this offer at any time before defendant pleads
guilty.

MATTHEW SCHNEIDER
United States Attorney

John K. We Andrew Yakkind
Assistant ae States Attorney Assistant United States Attorney
Chief, White Collar Crimes

Date: 1/2/2019

By signing below, defendant acknowledges that he has read (or been read) this
entire document, understands it, and agrees to its terms. He also acknowledges that
he is satisfied with his attorney’s advice and representation. Defendant agrees that
he has had a full and complete opportunity to confer with his lawyer, and has had
all of his questions answered by his lawyer.

«TZ a
Case 2:18-cr-20784-PDB-APP ECF No. 15 filed 03/05/19 PagelD.58 Page 14 of 21

Carlton O. Bankhead, a/k/a, Tank

Steven Scharg
Defendant

Attorney for Defendant .
S54 %-F-14

Date Date

-14-
Case 2:18-cr-2

:

 
 

—>

0784-PDB-APP ECF No. 15 filed 03/05/19 PagelD.59

   
 

an WY peed ¥

 

 

 

 

 

: x = LA | = | iS : rae EF
Defendant Carlton Bankhead District/Office Eastern District of Michigan
Docket Number 18-CR-20784
Count Number(s) >: 28 U.S. Code Title & Section 18 . 1343 , 18 . 1028A(a)(1)

Guidelines Manual Edition Used: 2918 (Note: The Worksheets are keyed to the November 1, 2016 Guidelines Manual)

INSTRUCTIONS

Complete a separate Worksheet A for each count of conviction or as required in a situation listed at the bottom of Worksheet B.*
Exceptions: Use only a single Worksheet A where the offense level for a group of closely related counts is based primarily on
aggregate value or quantity (see §3D1.2(d)) or where a count of conspiracy, solicitation, or attempt is grouped with a substantive
count that was the sole object of the conspiracy, solicitation, or attempt (see §3D1.2(a) & (b)).

1. Offense Level (See Chapter Two)
Enter the applicable base offense level and any specific offense characteristics from Chapter Two and explain the
bases for these determinations. Enter the sum in the box provided.

 

 

 

 

Guideline Description Level
2B1.1(a)(1) Base Offense 7
2B1.1(b)(1)(E) Loss: More than $95,000 but less than $150,000 +8
2B1.1(b)(2)(A) More than 10 Victims +2

 

 

 

 

If the Chapter Two guideline requires application of a cross reference or other

reference, an additional Worksheet A may be needed for that analysis. See §1B1.5. sum

 

 

 

2. Victim-Related Adjustments (See Chapter Three, Part A)
Enter the applicable section and adjustment. If more than one section is applicable,
list each section and enter the combined adjustment. If no adjustment is applicable, §
enter “0”.

 

 

 

 

3. Role in the Offense Adjustments (See Chapter Three, Part B)
Enter the applicable section and adjustment. If more than one section is applicable,
list each section and enter the combined adjustment. If the adjustment reduces the § 3B1.1(c) +2
offense level, enter a minus (—) sign in front of the adjustment. If no adjustment is ns
applicable, enter “0”.

 

 

 

 

4. Obstruction Adjustments (See Chapter Three, Part C)
Enter the applicable section and adjustment. If more than one section is applicable,
list each section and enter the combined adjustment. If no adjustment is applicable, §

 

 

 

 

enter “0”.

5. Adjusted Offense Level
Enter the sum of Items 1-4. If this Worksheet A does not cover all counts of conviction or situations
listed at the bottom of Worksheet B, complete Worksheet B. Otherwise, enter this result on 19
Worksheet D, Item 1.

 

 

 

 

 

 

JY Check here if all counts (including situations listed at the bottom of Worksheet B)* are addressed on this one
Worksheet A. If so, no Worksheet B is used.

 

 

If the defendant has no criminal history, enter “I” here and on Worksheet D, Item 4. No Worksheet C is used.

 

 

 

U.S. Sentencing Commission Worksheets (November 1, 2016)
  
 

 

Page 16 of 21

Case 2:18-cr-20784-PDB-APP ECF No. 15 filed 03/05/19 PagelD.60

  

Sa NK St eee

 

~ CRIMINAL HISTORY |
[Page | of 2]

Carlton Bankhead Decker Namber 18-CR-20784

Defendant

 

 

 

Note: As an aid, some of the basic criminal history “rules” are listed below. However, there are numerous additional criminal history rules at
§§4A1.1 and 4A1.2 that must be used with Worksheet C and for correct application.

 

Enter the Earliest Date of the Defendant's Relevant Conduct November 2016
(The date of the defendant’s commencement of the instant offense(s))

1. Prior Sentences Resulting from Offenses Committed Prior to the Defendant's 18th Birthday

(a) 3 Points if convicted as an adult, for each prior sentence of imprisonment exceeding one year and one
month imposed within 15 years of the defendant’s earliest date of relevant conduct or resulting in
incarceration during any part of that 15-year period. See §§4A1.1(a) and 4A1.2(d)(1) & (e)(1).

(b) 2 Points for each prior adult or juvenile sentence of confinement of at least 60 days not counted under
§4A1.1(a) imposed within 5 years or from which the defendant was released from confinement within 5 years
of the defendant’s earliest date of relevant conduct. See §§4A1.1(b) and 4A1.2(d)(2)(A).

(c) 1 Point for each prior adult or juvenile sentence not counted under §4A1.1(a) or §4A1.1(b) imposed within
5 years of the defendant’s earliest date of relevant conduct. See §§4A1.1(c) and 4A1.2(d)(2)(B).

Note: Identify as “adult” any sentence exceeding one year and one month that resulted from an adult conviction.

A release date is required in only two instances: (1) when a sentence covered under §4A1.1(a) was imposed more than 15 years prior to the
defendant's earliest date of relevant conduct but resulted in the defendant being incarcerated during any part of such 15-year period; or
(2) when a sentence counted under §4A1.1(b) was imposed more than 5 years prior to fhe defendant's earliest date of relevant conduct,
but release from confinement occurred within such 5-year period,

 

Date of Release Guideline Criminal

Imposition Offense apnIshes Date Section History Points

 

 

 

 

2. Prior Sentences Resulting from Offenses Committed On or After the Defendant's 18th Birthday

(a) 3 Points for each prior sentence of imprisonment exceeding one year and one month imposed within
15 years of the defendant’s earliest date of relevant conduct or resulting in incarceration during any part of
that 15-year period. See §§4A1.1(a) and 4A1.2(e)(1).

(b) 2 Points for each prior sentence of imprisonment of at least 60 days not counted under §4A1.1(a) imposed
within 10 years of the defendant's earliest date of relevant conduct. See §§4A1.1(b) and 4A1.2(e)(2).

(c) 1 Point for each prior sentence not counted under §4A1.1(a) or §4A1.1(b) imposed within 10 years of the
defendant's earliest date of relevant conduct. See §§4A1.1(c) and 4A1.2(e)(2).

Note: A release date is required when a sentence covered under §4A1.1 (a) was imposed more than 15 years prior to fhe defendant's earliest
date of relevant conduct but resulted in the defendant being incarcerated during any part of such 15-year period.

 

 

 

 

 

Date of Offense SKATES Release Guideline Criminal
Imposition Date Section History Points
10/6/09 Minor in Possession 6M Probation 1
12/9/10 Stolen Property 180D Jail 2
6/3/13 Fin. Transaction Device Stealing 2Y Prob 4
10/8/15 Alcohol/Marijuana Possession $625 Fine 1

 

U.S. Sentencing Commission Worksheets (November |, 2016)

 
Case 2:18-cr-20784-PDB-APP ECF No. 15 filed 03/05/19 PagelD.61 Page 17 of 21

Worksheet C — Criminal History [Page 2 of 2]

Defendant Carton Bankhead Docket Number 18-CR-20784

 

 

(continued from Sentences Resulting from Offenses Committed On or After the Defendant's 18th Birthday)

 

 

 

Date of Offen Sent Release Guideline Criminal
Imposition ense ence Date Section History Points
5/4/16 False Pretenses 18M Probation 1
TI5I17 Motor Vehicle Violation $450 Fine 0

 

 

 

 

 

 

 

3. Sum of Criminal History Points for prior sentences under §4A1.1(a), (b), & (c) in Items 1 & 2

 

A total of 4 points can be added for all the 1-Point sentences counted in Items 1 & 2 combined. 6

 

4. “Status” of Defendant at Time of Instant Offense

2 Points for “status” if the defendant committed any part of the instant offense (1.¢., any relevant

 

 

conduct) while under any criminal justice sentence (e.g., probation, parole, supervised release, 2
imprisonment, work release, or escape status) for a sentence counted in Items 1 or 2. See §4A1.1(d)

 

 

and Application Note 4. List the type of control and identify the counted sentence that resulted in the
control. Otherwise, enter 0 Points.

Probationary Status from 5/4/16 False Pretenses sentence

 

 

5. Crimes of Violence
1 Point for each prior sentence resulting from a conviction of a crime of violence that did not receive

 

any points under §4A1.1(a), (b), or (c) because such sentence was counted as a single sentence which
also included another sentence resulting from a conviction for a crime of violence. A total of 3 points

 

 

 

can be added under this subsection. See §4A1.1(e) and Application Note 5, and §4A1.2(a)(2) & (p).
Identify the crimes of violence and briefly explain why the cases are considered a single sentence.
Otherwise, enter 0 Points.

 

 

4. Total.Criminal History Points (Sum of Items 3-5)

 

 

 

 

 

 

 

 

 

 

8
5. Criminal History Category (Enter here and on Worksheet D, Item 4)
Total Points Criminal History Category
0-1 I
2-8 II IV
4-6 I]
7-9 IV
10-12 Vv
13 or more VI

 

U.S. Sentencing Commission Worksheets (November 1, 2016)
Case 2:18-cr-20784-PDB-APP ECF No. 15 filed 03/05/19 PagelD.62 Page 18 of 21

Meer 2 be el s a te — =

    

 

  

     

  

= po
a 7
W¥ | =

 

DETERMINING THE SENTENCE
[Page 1 of 4]

Defendant Savion Bankhsad Docket Number _18-CR-20784

 

 

1. Adjusted Offense Level (From Worksheet A or B)

If Worksheet B is required, enter the result from Worksheet B, Item 9. Otherwise, enter the result
from Worksheet A, Item 5. 19

 

 

 

2. Acceptance of Responsibility (See Chapter Three, Part E)

Enter the applicable reduction of 2 or 3 levels. If no adjustment is applicable, enter “0”.

3. Offense Level Total (Item 1 less Item 2)

 

 

4. Criminal History Category (From Worksheet A or C)
Enter the result from Worksheet C, Item 8, unless the defendant has no criminal history, and as
directed at the bottom of Worksheet A, no Worksheet C is used and “I” is entered here. IV

 

 

 

 

5. Terrorism; Career Offender; Criminal Livelihood; Armed Career Criminal; Repeat and Dangerous
Sex Offender (See Chapter Three, Part A, and Chapter Four, Part B)

a. Offense Level Total
If the provision for Career Offender (§4B1.1), Criminal Livelihood (§4B1.3), Armed Career
Criminal (§4B1.4), or Repeat and Dangerous Sex Offender (§4B1.5) results in an offense level total
higher than Item 3, enter the offense level total. Otherwise, enter “N/A”.

 

 

 

 

b. Criminal History Category
Ifthe provision for Terrorism (§3A1.4), Career Offender (§4B1.1), Armed Career Criminal (§4B1.4),
or Repeat and Dangerous Sex Offender (§4B1.5) results in a criminal history category higher than
Item 4, enter the applicable criminal history category. Otherwise, enter “N/A”.

 

 

 

 

6. Guideline Range from Sentencing Table
Enter the applicable guideline range from Chapter Five, Part A, in months.

 

33 to 41*

 

 

 

7. Restricted Guideline Range (See Chapter Five, Part G)
If the statutorily authorized maximum sentence or the statutorily required
minimum sentence restricts the guideline range (Item 6) (see §§5G1.1 and 5G1.2), to 424M
enter either the restricted guideline range or any statutory maximum or minimum
penalty that would modify the guideline range. Otherwise, enter “N/A”.

 

 

 

 

 

Check here if §5C1.2 (Limitation on Applicability of Statutory Minimum Penalties in Certain Cases) and
18 U.S.C. § 3553(e) — “The Safety Valve” — are applicable.

 

 

 

8. Undischarged Term of Imprisonment; Anticipated State Term of Imprisonment (See §5G1.3)

 

If the defendant is subject to an undischarged term of imprisonment, or an anticipated state term of
imprisonment, check this box. Below list the undischarged/anticipated term(s), the applicable section of
§5G1.3 and its direction or guidance as to whether the instant federal sentence is to be imposed to run
concurrently or consecutively to the undischarged/anticipated term(s), and any sentence adjustment.

 

 

 

 

“Count 25 carries a 2 year mandatory consecutive sentence. Therefore, the total guideline range is 33-41 months’ imprisonment+24 months imprsionment

 

(or 57-65 total months’ imprisonment)

 

U.S, Sentencing Commission Worksheets (November 1, 2016)
Case 2:18-cr-20784-PDB-APP ECF No. 15 filed 03/05/19 PagelD.63 Page 19 of 21
Worksheet D — Determining the Sentence [Page 2 of 4]

Defendant Carlton Bankhead Docket Number 18-CR-20784

9. Sentencing Options (See Chapter Five, Sentencing Table and §§5B1.1(a) and 5C1.1)

Check the applicable box that corresponds to the Guideline Range entered in Item 6 or Item 7, if applicable.

 

Zone A (See §§5B1.1(a}(1) & 5C1.1(a) & (b))

 

 

 

|_| Ifchecked, the following options are available:
e Fine (See §§5C1.1(b) & 5E1.2(a))
e “Straight” Probation (See §§5B1.1(a)(1) & 5C1.1(b))

e Imprisonment (See §5C1.1(a) & (c)(1))

 

Zone B (See §§5B).1(a)(2) & 5C1.1{a) & (c))

 

 

 

If checked, the minimum term may be satisfied by:

 

e Imprisonment (See §5C1.1(a) & (c)(2))

e Imprisonment of at least one month plus supervised release with a condition that
substitutes community confinement or home detention for imprisonment

(See §5C1.1(c)(2))

e Probation with a condition that substitutes intermittent confinement, community
confinement, or home detention for imprisonment (See §§5B1.1(a)(2) and 5C1.1(c)(3))

 

Zone C (See §5C1.1(a) & (d)})

 

 

 

 

If checked, the minimum term may be satisfied by:
e Imprisonment (See §5C1.1(a) & (d)(1))
¢ Imprisonment of at least one-half of the minimum term plus supervised release

with a condition that substitutes community confinement or home detention for
imprisonment (See §5C1.1(d)(2))

 

Zone D (See §5C1.1(a) & (f))

 

 

 

¥ If checked, the minimum term is to be satisfied by a sentence of imprisonment

 

10. Length of Term of Probation (See § 5B1.2)

If probation is imposed, the guideline for the length of such term of probation is: (Check the applicable box)

 

At least one year, but not more than five years if the offense level total is 6 or greater.

 

 

 

 

No more than three years if the offense level total is 5 or less.

 

U.S. Sentencing Commission Worksheets {November |, 2016)
Case 2:18-cr-20784-PDB-APP ECF No. 15 filed 03/05/19 PagelD.64 Page 20 of 21
Worksheet D — Determining the Sentence [Page 3 of 4]

Defendant Carlton Bankhead Docket Number 18-CR-20784

11. Supervised Release (See §§5D1.1 and 5D1.2)

a. Imposition of a Term of Supervised Release:

 

Ordered because required by statute (See §5D1.1(a)(1)).

 

 

Y Ordered because a sentence of imprisonment of more than one year is imposed (See §5D1.1(a)(2)).

 

 

Is not ordered although a sentence of more than one year is imposed, because it is not required by
statute and the defendant likely will be deported after imprisonment (See §5D1.1(c)).

 

 

 

 

Ordered because it may be ordered in any other case (See §5D1.1(b)).

 

b. Length of Term of Supervised Release

Check the Class of the Offense:

 

Class A or B Felony: Two to Five Year Term (See §5D1.2(a)(1))

 

 

J Class C or D Felony: One to Three Year Term (See §5D1.2(a)(2))

 

 

 

Class E Felony or Class A Misdemeanor: One Year Term (See §5D1.2(a)(3))

 

 

If a statutorily required mandatory minimum term of supervised release for the offense impacts the
guideline range for the applicable Class of Offense above, also check this box, and list the statutory
minimum term (See §5D1.2(c)):

 

 

 

years mandatory minimum term of supervised release

 

If an offense in 18 U.S.C. § 2332b(g)(5)(B) that resulted in, or created a foreseeable risk of, death or
serious bodily injury to another person; or if a sex offense, the term of supervised release will not be
less than the minimum term established above, and may be up to life (See §5D1.2(b)).

 

 

 

Policy Statement: If a sex offense, the statutory maximum term of supervised release is recommended.

12. Restitution (See §5E1.1)

a. Ifrestitution is applicable, enter the amount. Otherwise enter “N/A” and the reason:

$90,282.66 to victims to be identified by the government

 

b. Enter whether restitution is statutorily mandatory or discretionary:

Mandatory

c. Enter whether restitution is by an order of restitution, or solely as a condition of supervision. Enter the
authorizing statute:

 

U.S. Sentencing Commission Worksheets (November 1, 2016}
Case 2:18-cr-20784-PDB-APP ECF No. 15 filed 03/05/19 PagelD.65 Page 21 of 21
Worksheet D — Determining the Sentence [Page 4 of 4]

Defendant Carlton Bankhead Docket Number 18-CR-20784

se

13. Fines (The Guideline Range for Fines for Individual Defendants) (See §5E1.2)

a. Special Fine Provisions Minimum Maximum

 

Check box if any of the counts of conviction is for a statute with
a special fine provision. (This does not include the general fine
provisions of 18 USC § 3571(b)(2) & (d)).

Enter the sum of statutory maximum fines for all such counts. $

 

 

 

 

 

 

 

 

 

b. Fine Table (§5E1.2(c)(3)) $10,000 $95,000

Enter the minimum and maximum fines.

 

 

 

 

c. Fine Guideline Range
(Determined by the minimum of the Fine Table (Item 13(b)) and the
greater maximum above (Item 13(a) or 13(b))). $4 0,000 $95,000

 

 

 

 

 

 

 

 

d. Ability to Pay

 

Check this box if the defendant does not have an ability to pay.

 

 

 

14. Special Assessmenis for Individual Defendants (See §5E1.3)

Enter the total amount of the statutory special assessments required for all counts of conviction:
e $100 for each felony count of conviction.

e $25 for each Class A misdemeanor count of conviction.
e While not subject to guideline sentencing, the special assessments for a Class B misdemeanor,

and a Class C misdemeanor or infraction are $10 and $5 per count, respectively.

TOTAL: $200

15. Factors That May Warrant a Departure (See §1B1.1(b))

Consider Chapter Five, Part H (Specific Offender Characteristics) and Part K (Departures), and other policy
statements and commentary in the Guidelines Manual that might warrant consideration in sentencing.
(See also the “List of Departure Provisions” included in the Guidelines Manual after the Index).

 

 

 

 

 

 

 

 

16. Factors That May Warrant a Variance (See §1B1.1(c))
Consider the applicable factors in 18 U.S.C. § 3553(a) taken as a whole.

 

 

 

 

Completed by AUSA Andrew J. Yahkind Date 12/28/18

U.S. Sentencing Commission Worksheets (November 1, 2016)
